EXHIBIT 10.2

--------------------------------------------------------------------------------

 
 
COLLATERAL AGREEMENT
dated as of
April 6, 2017,
among
AMERICAN AXLE & MANUFACTURING
HOLDINGS, INC.,
AMERICAN AXLE & MANUFACTURING, INC.,
THE SUBSIDIARIES OF AMERICAN AXLE & MANUFACTURING
HOLDINGS, INC. IDENTIFIED HEREIN
and
JPMORGAN CHASE BANK, N.A.,
as Collateral Agent




 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
Page
ARTICLE I
 
Definitions
     
SECTION 1.01.
Credit Agreement
1
SECTION 1.02.
Other Defined Terms
1
     
ARTICLE II
 
Pledge of Securities
     
SECTION 2.01.
Pledge
7
SECTION 2.02.
Delivery of the Pledged Collateral
8
SECTION 2.03.
Representations, Warranties and Covenants
9
SECTION 2.04.
Certification of Limited Liability Company and Limited Partnership Interests
10
SECTION 2.05.
Registration in Nominee Name; Denominations
10
SECTION 2.06.
Voting Rights; Dividends and Interest
11
     
ARTICLE III
 
Security Interests in Personal Property
     
SECTION 3.01.
Security Interest
12
SECTION 3.02.
Representations and Warranties
14
SECTION 3.03.
Covenants
15
SECTION 3.04.
Other Actions
16
SECTION 3.05.
Covenants Regarding Patent, Trademark and Copyright Collateral
17
SECTION 3.06.
Senior Notes Indentures
18
SECTION 3.07.
Deposit Accounts and Securities Accounts
18
     

 
i

--------------------------------------------------------------------------------

ARTICLE IV
 
Remedies
     
SECTION 4.01.
Remedies Upon Default
19
SECTION 4.02.
Application of Proceeds
21
SECTION 4.03.
Grant of License to Use Intellectual Property
23
SECTION 4.04.
Securities Act
23
     
ARTICLE V
 
Indemnity, Subrogation, Contribution and Subordination
     
SECTION 5.01.
Indemnity and Subrogation
24
SECTION 5.02.
Contribution and Subrogation
24
SECTION 5.03.
Subordination
24
     
ARTICLE VI
 
The Collateral Agent
     
SECTION 6.01.
Exculpatory Provisions
25
SECTION 6.02.
Delegation of Duties
26
SECTION 6.03.
Reliance by Collateral Agent
26
SECTION 6.04.
Limitations on Duties of Collateral Agent
27
SECTION 6.05.
Resignation of the Collateral Agent
27
SECTION 6.06.
Merger of the Collateral Agent
28
SECTION 6.07.
Co-Collateral Agents; Separate Collateral Agents
28
SECTION 6.08.
Representatives of Secured Parties
30
SECTION 6.09.
Consent and Agreement by Secured Parties
30
     

 
ii

--------------------------------------------------------------------------------

ARTICLE VII
 
Miscellaneous
     
SECTION 7.01.
Notices
30
SECTION 7.02.
Waivers; Amendment
31
SECTION 7.03.
Collateral Agent’s Fees and Expenses; Indemnification
31
SECTION 7.04.
Successors and Assigns
32
SECTION 7.05.
Survival of Agreement
32
SECTION 7.06.
Counterparts; Effectiveness; Several Agreement
32
SECTION 7.07.
Severability
33
SECTION 7.08.
Right of Set-Off
33
SECTION 7.09.
Governing Law; Jurisdiction; Consent to Service of Process
33
SECTION 7.10.
WAIVER OF JURY TRIAL
34
SECTION 7.11.
Headings
34
SECTION 7.12.
Security Interest Absolute
34
SECTION 7.13.
Termination or Release
35
SECTION 7.14.
Additional Subsidiaries
36
SECTION 7.15.
Collateral Agent Appointed Attorney-in-Fact
36
     

 
 
 
 
 
 
iii

--------------------------------------------------------------------------------

Schedules
 
Schedule I
Subsidiary Parties
Schedule II
Pledged Stock; Debt Securities
Schedule III
Intellectual Property
Schedule IV
Commercial Tort Claims
Schedule V
Grantor Information
Schedule VI
Deposit Accounts and Securities Accounts
   
Exhibits
 
Exhibit I
Form of Supplement
     



 
 
 
 
 
 
 
 
 

 
iv

--------------------------------------------------------------------------------

COLLATERAL AGREEMENT dated as of April 6, 2017 (this “Agreement”), among
AMERICAN AXLE & MANUFACTURING HOLDINGS, INC., AMERICAN AXLE & MANUFACTURING,
INC. and the SUBSIDIARIES identified herein and JPMORGAN CHASE BANK, N.A., as
collateral agent (in such capacity, the “Collateral Agent”).
Reference is made to the Credit Agreement dated as of April 6, 2017 (as amended,
restated, amended and restated, supplemented, waived, refinanced or otherwise
modified from time to time, the “Credit Agreement”), among American Axle &
Manufacturing, Inc. (the “Borrower”), American Axle & Manufacturing Holdings,
Inc. (the “Parent”), the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent.  The Lenders and the Issuing Banks
have agreed to extend credit to the Borrower  on the terms and subject to the
conditions set forth in the Credit Agreement.  The obligations of the Lenders
and the Issuing Banks to extend such credit are conditioned upon, among other
things, the execution and delivery of this Agreement.  The Parent and the
Subsidiary Parties are affiliates of the Borrower, will derive substantial
benefits from the extension of credit to the Borrower pursuant to the Credit
Agreement and are willing to execute and deliver this Agreement in order to
induce the Lenders and the Issuing Banks to extend such credit.  Accordingly,
the parties hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.01.  Credit Agreement.  (a)  Capitalized terms used in this Agreement
and not otherwise defined herein have the meanings set forth in the Credit
Agreement.  All capitalized terms defined in the New York UCC (as such term is
defined herein) and not defined in this Agreement have the meanings specified
therein; the term “instrument” shall have the meaning specified in Article 9 of
the New York UCC.  All references to the Uniform Commercial Code shall mean the
New York UCC.
(b)  The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement, mutatis mutandis.
SECTION 1.02.  Other Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:
“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.
“Administrative Agent” means the “Administrative Agent” under, and as defined
in, the Credit Agreement.

--------------------------------------------------------------------------------

2
“Agreement” has the meaning assigned to such term in the preliminary statement
of this Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01.
“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.
“Cash Management Services” means (a) treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, automated
clearinghouse transactions, return items, overdrafts, temporary advances,
interest and fees, credit or debit card, electronic funds transfer and
interstate depository network services and other cash management arrangements)
provided to the Parent, the Borrower or any Restricted Subsidiaries and (b)
Designated Local Facilities.
“Collateral” means Article 9 Collateral and Pledged Collateral.  It is
understood that this definition shall not include the assets of any Subsidiary
that is not a Loan Party (including any Foreign Subsidiary).
“Collateral Agent” has the meaning assigned to such term in the preliminary
statement of this Agreement.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute, and any rule, regulation or order promulgated
thereunder, in each case as amended from time to time.
“Control Agreement” means, with respect to any Deposit Account or Securities
Account maintained by any Grantor, a control agreement in form and substance
reasonably satisfactory to the Collateral Agent, duly executed and delivered by
such Grantor and the depositary bank or the securities intermediary, as the case
may be, with which such Deposit Account or Securities Account is maintained.
“Copyright License” means any written agreement, now or hereafter in effect,
granting to any third party any right under any Copyright or any such right that
such Grantor now or hereafter otherwise has the right to license, or granting
any right to any Grantor under any copyright now or hereafter owned by any third
party or that a third party now or hereafter otherwise has the right to license,
and all rights of such Grantor under any such agreement.
“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, including copyrights in computer
software and databases, whether as author, assignee, transferee or otherwise,
and (b) all registrations and applications for registration of any such
copyright in the United States or any other country, including registrations,
recordings, supplemental registrations and pending applications for registration
and renewals in the United States Copyright Office (or any successor office or
any similar office in any other country), including, in the case of clause (b),
those listed on Schedule III.

--------------------------------------------------------------------------------

3
“Credit Agreement” has the meaning assigned to such term in the preamble to this
Agreement.
“Credit Agreement Obligations” means, collectively, (a) the due and punctual
payment by the Borrower of (i) the principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by the Borrower under the Credit Agreement in respect of any
Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral and (iii) all other monetary obligations of the Borrower to any of
the Secured Parties under the Credit Agreement and each of the other Loan
Documents, including obligations to pay fees, expense reimbursement obligations
and indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual performance of all other obligations of each Loan Party under or
pursuant to the Credit Agreement and each of the other Loan Documents and (c)
the due and punctual payment and performance of all the obligations of each
other Loan Party under or pursuant to this Agreement and each of the other Loan
Documents (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding).
“Designated Local Facility” means a local bilateral working capital facility
provided to a Foreign Subsidiary of the Parent and permitted under the Credit
Agreement and secured by any portion of the Collateral.
“Excluded Accounts” means payroll accounts, collections accounts, zero balance
accounts (ZBAs) and any other account of a Loan Party that has a balance of less
than $2,500,000.
“Excluded Swap Obligation” means, with respect to any Grantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Grantor of, or the grant by such Grantor of a security interest to secure, such
Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Grantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Grantor or the grant of
such security interest becomes or would become effective with respect to such
Swap Obligation.  If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

--------------------------------------------------------------------------------

4
“Federal Securities Laws” has the meaning assigned to such term in Section 4.04.
“General Intangibles” means (a) “general intangibles” (as defined in the New
York UCC) and (b) whether or not included in clause (a), all choses in action
and causes of action and all other intangible personal property of every kind
and nature (other than Accounts) now owned or hereafter acquired by any Grantor,
including corporate or other business records, indemnification claims, contract
rights (including rights under leases, whether entered into as lessor or lessee,
Swap Agreements and other agreements), Intellectual Property, goodwill,
registrations, franchises, tax refund claims and any letter of credit,
guarantee, claim, security interest or other security held by or granted to any
Grantor to secure payment by an Account Debtor of any of the Accounts.
“Grantors” means the Parent, the Borrower and the Subsidiary Parties.
“Indemnified Amount” has the meaning assigned to such term in Section 5.02.
“Intellectual Property” means all intellectual property of every kind and nature
now owned or hereafter acquired by any Grantor, including Patents, Copyrights,
Licenses, Trademarks, trade secrets, domain names and all rights therein and
tangible embodiments thereof and all additions, improvements and accessions
thereto.
“License” means any Patent License, Trademark License or Copyright License to
which any Grantor is a party.
 “Maximum Distribution Amount” means, at any time, the maximum amount of
outstanding Secured Obligations (other than Unrestricted Secured Obligations)
that may be secured by Liens on Restricted Property at such time without
requiring that the Senior Notes be equally and ratably secured by such Liens at
such time.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Parent” has the meaning assigned to such term in the preliminary statement of
this Agreement.
“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, or any such right that any Grantor now or hereafter otherwise
has the right to license, is in existence, or granting to any Grantor any right
to make, use or sell any invention on which a Patent, now or hereafter owned by
any third party, or that a third party now or hereafter otherwise has the right
to license, is in existence, and all rights of any Grantor under any such
agreement.
“Patents” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office (or any successor
or any similar offices in any other country), including those listed on
Schedule III, and (b) all reissues, continuations, divisions,
continuations-in-part, reexaminations, supplemental examinations, inter partes
reviews, renewals, adjustments or extensions thereof, and in the case of (a) and
(b), all the inventions disclosed or claimed therein, including the right to
make, use, offer to sell, import, export and/or sell the inventions disclosed or
claimed therein.

--------------------------------------------------------------------------------

5
“Pledged Collateral” has the meaning assigned to such term in Section 2.01.
“Pledged Debt Securities” has the meaning assigned to such term in Section 2.01.
“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.
“Pledged Stock” has the meaning assigned to such term in Section 2.01.
“Proceeds” has the meaning specified in Section 9-102 of the New York UCC.
“Secured Cash Management Obligations” means the due and punctual payment and
performance of obligations of the Parent and each Restricted Subsidiary (whether
absolute or contingent and however and whenever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor)) under each agreement for the provision of Cash
Management Services that (a) is designated by the Borrower in writing to the
Collateral Agent from time to time as constituting Secured Cash Management
Obligations and (b) (i) is in effect on the Closing Date with a Person that is a
Lender or the Administrative Agent or an Affiliate of any of the foregoing as of
such date or (ii) is entered into after the Closing Date with a Person that is a
Lender or the Administrative Agent or an Affiliate of any of the foregoing at
the time such agreement is entered into; provided that the aggregate principal
amount of Secured Cash Management Obligations in respect of Designated Local
Facilities shall not exceed the amount permitted to be incurred under Section
6.01 of the Credit Agreement.    For the avoidance of doubt, Cash Management
Services that are not designated by the Borrower as Secured Cash Management
Obligations in accordance with clause (a) above shall not constituted Secured
Cash Management Obligations hereunder and any such designation shall be at the
option of the Borrower.
“Secured Hedge Obligations” means the due and punctual payment and performance
of all obligations of the Parent and each Restricted Subsidiary under each Swap
Agreement that (i) is in effect on the Closing Date with a counterparty that is
a Lender or the Administrative Agent or an Affiliate of any of the foregoing as
of such date or (ii) is entered into after the Closing Date with any
counterparty that is a Lender or the Administrative Agent or an Affiliate of any
of the foregoing at the time such Swap Agreement is entered into; provided,
however, the term “Secured Hedge Obligations” shall not (a) include any
obligations under any Swap Agreement of a Foreign Subsidiary unless the Borrower
designates such Swap Agreement in writing to the Collateral Agent as
constituting Secured Hedge Obligations or (b) create any guarantee by any
Grantor of (or grant of security interest by any Grantor to support) any
Excluded Swap Obligations of such Grantor.

--------------------------------------------------------------------------------

6
“Secured Hedge/Cash Management Obligations” means (a) Secured Hedge Obligations
and (b) Secured Cash Management Obligations.
“Secured Hedge/Cash Management Parties” means (a) each counterparty to any Swap
Agreement with the Parent or a Restricted Subsidiary the obligations under which
constitute Secured Hedge Obligations at the time and (b) each provider of Cash
Management Services the obligations under which constitute Secured Cash
Management Obligations at the time such provider provides such Cash Management
Services.
“Secured Obligations” means the Credit Agreement Obligations and the Secured
Hedge/Cash Management Obligations; provided, however, the term “Secured
Obligations” shall not create any guarantee by any Grantor of (or grant of
security interest by any Grantor to support) any Excluded Swap Obligations of
such Grantor.
“Secured Parties” means (a) the Lenders, (b) the Issuing Banks, (c) the
Collateral Agent, the Administrative Agent and the Arrangers, (d) the Secured
Hedge/Cash Management Parties and (e) the successors and permitted assigns of
each of the foregoing.
“Security Interest” has the meaning assigned to such term in Section 3.01.
“Subsidiary Parties” means (a) the Subsidiaries identified on Schedule I and (b)
each other Subsidiary that becomes a party to this Agreement as a Subsidiary
Party after the Closing Date.
“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark or any such right
that any Grantor now or hereafter otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, or that a third party now or hereafter otherwise has the right
to license, and all rights of any Grantor under any such agreement.
“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers and designs, now existing or
hereafter adopted or acquired and all registrations, recordings and applications
filed in connection with the foregoing, including registrations and registration
applications in the United States Patent and Trademark Office (or any successor
office) or any similar offices in any State of the United States or any other
country or any political subdivision thereof and all common law rights related
thereto (provided that no security interest shall be granted in the United
States intent-to-use trademark applications to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity and enforceability of such intent-to-use trademark
applications under applicable federal law), and all extensions or renewals
thereof, including those trademark registrations and applications listed on
Schedule III, (b) all goodwill associated therewith or symbolized thereby and
(c) all other assets, rights and interests that uniquely reflect or embody such
goodwill.

--------------------------------------------------------------------------------

7
“Transaction Liens” means the Liens granted by the Grantors under the Security
Documents.
“Uniform Commercial Code” shall mean the New York UCC; provided, however, that
if by reason of mandatory provisions of law, the perfection, the effect of
perfection or non-perfection or priority of a security interest is governed by
the personal property security laws of any jurisdiction other than New York,
“Uniform Commercial Code” shall mean those personal property security laws as in
effect in such other jurisdiction for the purposes of the provisions hereof
relating to such perfection or priority and for the definitions related to such
provisions.
“Unrestricted Secured Obligations” means Secured Obligations that are not “Debt”
within the meaning of the Senior Notes Indentures.
ARTICLE II

Pledge of Securities
SECTION 2.01.  Pledge.  Subject to Section 3.06, as security for the payment or
performance, as the case may be, in full of the Secured Obligations, each
Grantor hereby assigns and pledges to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in, all of such Grantor’s right, title and interest
in, to and under (a) the shares of capital stock and other Equity Interests of
any subsidiaries owned by it and listed on Schedule II and any other Equity
Interests of any subsidiaries obtained in the future by such Grantor and the
certificates representing all such Equity Interests (the “Pledged Stock”);
provided that the Pledged Stock shall not include more than 66% of the issued
and outstanding voting Equity Interests of any Foreign Subsidiary; (b) (i) the
debt securities now owned by such Grantor, including those listed opposite the
name of such Grantor on Schedule II, (ii) any debt securities (other than
Permitted Investments) in the future issued to such Grantor and (iii) the
promissory notes and any other instruments evidencing such debt securities
(collectively, the “Pledged Debt Securities”); (c) all other property that may
be delivered to and held by the Collateral Agent pursuant to the terms of this
Section 2.01; (d) subject to Section 2.06, all payments of principal, interest,
dividends or other distributions, whether paid or payable in cash, instruments
or other property from time to time received, receivable or otherwise
distributed in respect of, in exchange for or upon the conversion of, and all
other Proceeds received in respect of, the securities and other property
referred to in clauses (a) and (b) above; (e) subject to Section 2.06, all
rights and privileges of such Grantor with respect to the securities,
instruments and other property referred to in clauses (a), (b), (c) and (d)
above; and (f) all Proceeds of any of the foregoing (the items referred to in
clauses (a) through (f) above being collectively referred to as the “Pledged
Collateral”).

--------------------------------------------------------------------------------

8
TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.
SECTION 2.02.  Delivery of the Pledged Collateral.  (a)  Each Grantor agrees to
deliver or cause to be delivered to the Collateral Agent any and all Pledged
Securities (x) on the date hereof, in the case of any such Pledged Securities
owned by such Grantor on the date hereof, and (y) promptly after the acquisition
thereof (and in any event as required under the Credit Agreement), in the case
of any such Pledged Securities acquired by such Grantor after the date hereof.
(b)  Each Grantor will cause (i) any Indebtedness for borrowed money owed to
such Grantor by the Parent or any Restricted Subsidiary to be evidenced by a
duly executed promissory note (except as otherwise provided pursuant to the
Collateral Requirement) that is pledged and delivered to the Collateral Agent
and (ii) any Indebtedness for borrowed money in an aggregate principal amount
exceeding $15,000,000 owed to such Grantor by any other Person that is not the
Parent or a Restricted Subsidiary that is evidenced by a promissory note to be
pledged and delivered to the Collateral Agent, in each case (x) on the date
hereof, in the case of any such Indebtedness existing on the date hereof or (y)
promptly following the incurrence thereof in the case of Indebtedness incurred
after the date hereof.
(c)  Upon delivery to the Collateral Agent, (i) any Pledged Securities shall be
accompanied by stock powers duly executed in blank or other instruments of
transfer satisfactory to the Collateral Agent and by such other instruments and
documents as the Collateral Agent may reasonably request and (ii) all other
property comprising part of the Pledged Collateral shall be accompanied by
proper instruments of assignment duly executed by the applicable Grantor and
such other instruments or documents as the Collateral Agent may reasonably
request.  Each delivery of Pledged Securities after the date hereof shall be
accompanied by a schedule describing the securities, which schedule shall be
attached hereto as a supplement to Schedule II and made a part hereof; provided
that failure to attach any such schedule hereto shall not affect the validity of
such pledge of such Pledged Securities.  Each schedule so delivered shall
supplement any prior schedules so delivered.

--------------------------------------------------------------------------------

9
SECTION 2.03.  Representations, Warranties and Covenants.  The Grantors jointly
and severally represent, warrant and covenant to and with the Collateral Agent,
for the benefit of the Secured Parties, that:
(a) Schedule II correctly sets forth the percentage of the issued and
outstanding units of each class of the Equity Interests of the issuer thereof
represented by the Pledged Stock and includes all Equity Interests, debt
securities, promissory notes and other instruments required to be pledged
hereunder in order to satisfy the Collateral Requirement;
(b) the Pledged Stock and Pledged Debt Securities issued by the Parent or any
subsidiary have been duly and validly authorized and issued by the issuers
thereof and (i) in the case of Pledged Stock, are fully paid and nonassessable,
(ii) in the case of Pledged Debt Securities issued by the Parent or any
subsidiary, are legal, valid and binding obligations of the issuers thereof and
(iii) in the case of the Pledged Debt Securities issued by a Person other than
the Parent or a subsidiary, to the applicable Grantor’s best knowledge, are
legal, valid and binding obligations of the issuers thereof;
(c) except for the security interests granted hereunder, each of the Grantors
(i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule II as owned by such Grantor,
(ii) holds the same free and clear of all Liens, other than Liens created by
this Agreement, Permitted Encumbrances and other Liens permitted pursuant to the
Credit Agreement, (iii) will make no assignment, pledge, hypothecation or
transfer of, or create or permit to exist any security interest in or other Lien
on, the Pledged Collateral, other than Liens created by this Agreement,
Permitted Encumbrances and Liens and transfers made in compliance with the
Credit Agreement and (iv) will defend its title or interest thereto or therein
against any and all Liens (other than the Liens created by this Agreement,
Permitted Encumbrances and other Liens permitted pursuant to the Credit
Agreement), however arising, of all Persons whomsoever;
(d) except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, the Pledged Stock and Pledged Debt Securities are and
will continue to be freely transferable and assignable, and none of the Pledged
Stock or Pledged Debt Securities are or will be subject to any option, right of
first refusal, shareholders agreement, charter or by-law provisions or
contractual restriction of any nature that might prohibit, impair, delay or
otherwise affect the pledge of such Pledged Stock or Pledged Debt Securities
hereunder, the sale or disposition thereof pursuant hereto or the exercise by
the Collateral Agent of rights and remedies hereunder;
(e) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

--------------------------------------------------------------------------------

10
(f) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary for the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);
(g) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities issued by an issuer organized under the laws of any
State of the United States or the District of Columbia are delivered to the
Collateral Agent in the State of New York in accordance with this Agreement, the
Collateral Agent will obtain a legal, valid and perfected first-priority lien
upon and security interest in such Pledged Securities as security for the
payment and performance of the Secured Obligations; and
(h) the pledge effected hereby is effective to vest in the Collateral Agent, for
the benefit of the Secured Parties, the rights of the Collateral Agent in the
Pledged Collateral as set forth herein.
SECTION 2.04.  Certification of Limited Liability Company and Limited
Partnership Interests.  Each interest in any limited liability company or
limited partnership controlled by any Grantor (or by such Grantor and one or
more other Loan Parties) and pledged hereunder shall be a “security” within the
meaning of Article 8 of the Uniform Commercial Code and shall be governed by
Article 8 of the Uniform Commercial Code and shall be represented by a
certificate and delivered to the Collateral Agent pursuant to Section 2.02 or
shall be an uncertificated security and subject to the provisions of
Section 3.04(b); provided that the agreement referred to therein shall be in
form and substance reasonably satisfactory to the Collateral Agent and shall
have been executed and delivered to the Collateral Agent within 10 days after
the date the Parent or the Borrower shall have been required to comply with
Sections 5.09 or 5.10(a) of the Credit Agreement.
SECTION 2.05.  Registration in Nominee Name; Denominations.  Upon the occurrence
and during the continuance of an Event of Default, the Collateral Agent, on
behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in its own name as pledgee, the name
of its nominee (as pledgee or as sub-agent) or the name of the applicable
Grantor, endorsed or assigned in blank or in favor of the Collateral Agent. 
Each Grantor will promptly give to the Collateral Agent copies of any notices or
other communications received by it with respect to Pledged Securities
registered in the name of such Grantor.  The Collateral Agent shall, if an Event
of Default shall have occurred and be continuing, have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement.

--------------------------------------------------------------------------------

11
SECTION 2.06.  Voting Rights; Dividends and Interest.  (a)  Unless and until an
Event of Default shall have occurred and be continuing and the Collateral Agent
shall have notified the Grantors that their rights under this Section 2.06 are
being suspended:
(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Collateral or the rights
and remedies of any of the Collateral Agent or the other Secured Parties under
this Agreement or the Credit Agreement or any other Loan Document or the ability
of the Secured Parties to exercise the same.
(ii) The Collateral Agent shall execute and deliver to each Grantor, or cause to
be executed and delivered to such Grantor, all such proxies, powers of attorney
and other instruments as such Grantor may reasonably request for the purpose of
enabling such Grantor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to subparagraph (i) above.
(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and are
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Stock or Pledged Debt Securities, whether resulting
from a subdivision, combination or reclassification of the outstanding Equity
Interests of the issuer of any Pledged Securities or received in exchange for
Pledged Securities or any part thereof, or in redemption thereof, or as a result
of any merger, consolidation, acquisition or other exchange of assets to which
such issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral and, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Collateral Agent
and the other Secured Parties and shall be forthwith delivered to the Collateral
Agent in the same form as so received (with any necessary endorsement or other
instrument of transfer reasonably requested by the Collateral Agent).
(b)  Upon the occurrence and during the continuance of an Event of Default after
the Collateral Agent shall have notified the Grantors of the suspension of their
rights under paragraph (a)(iii) of this Section 2.06, then all rights of any
Grantor to dividends, interest, principal or other distributions that such
Grantor is authorized to receive pursuant to paragraph (a)(iii) of this
Section 2.06 shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions.  All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 2.06 shall be
held in trust for the benefit of the Collateral Agent and the other Secured
Parties, shall be segregated from other property or funds of such Grantor and
shall be forthwith delivered to the Collateral Agent upon demand in the same
form as so received (with any necessary endorsement or other instrument of
transfer reasonably requested by the Collateral Agent).  Any and all money and
other property paid over to or received by the Collateral Agent pursuant to the
provisions of this paragraph (b) shall be retained by the Collateral Agent in an
account to be established by the Collateral Agent upon receipt of such money or
other property and shall be applied in accordance with the provisions of
Section 4.02.  After all Events of Default have been cured or waived and the
Borrower has delivered to the Collateral Agent a certificate to that effect, the
Collateral Agent shall promptly repay to each Grantor (without interest if the
account is non-interest bearing) all dividends, interest, principal or other
distributions that such Grantor would otherwise be permitted to retain pursuant
to the terms of paragraph (a)(iii) of this Section 2.06 and that remain in such
account.

--------------------------------------------------------------------------------

12
(c)  Upon the occurrence and during the continuance of an Event of Default, and
after the Collateral Agent shall have notified the Grantors of the suspension of
their rights under paragraph (a)(i) of this Section 2.06, then all rights of any
Grantor to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to paragraph (a)(i) of this Section 2.06, and the
obligations of the Collateral Agent under paragraph (a)(ii) of this
Section 2.06, shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Collateral Agent
shall have the right from time to time following and during the continuance of
an Event of Default to permit the Grantors to exercise such rights.
(d)  Any notice given by the Collateral Agent to the Grantors suspending their
rights under paragraph (a) of this Section 2.06 (i) may be given by telephone if
promptly confirmed in writing within two Business Days thereafter, (ii) may be
given to one or more of the Grantors at the same or different times and (iii)
may suspend the rights of the Grantors under paragraph (a)(i) or paragraph
(a)(iii) in part without suspending all such rights (as specified by the
Collateral Agent in its sole and absolute discretion) and without waiving or
otherwise affecting the Collateral Agent’s rights to give additional notices
from time to time suspending other rights so long as an Event of Default has
occurred and is continuing.
ARTICLE III

Security Interests in Personal Property
SECTION 3.01.  Security Interest.  (a)  Subject to Section 3.06, as security for
the payment or performance, as the case may be, in full of the Secured
Obligations, each Grantor hereby assigns and pledges to the Collateral Agent,
its successors and assigns, for the benefit of the Secured Parties, and hereby
grants to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, a security interest (the “Security Interest”) in all right,
title or interest in or to any and all of the following assets and properties
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Article 9 Collateral”):
(i) all Accounts;
(ii) all Chattel Paper;

--------------------------------------------------------------------------------

13
(iii) all Documents;
(iv) all Equipment;
(v) all General Intangibles, including all Intellectual Property;
(vi) all Instruments;
(vii) all Inventory;
(viii) all Investment Property;
(ix) all Letter-of-Credit Rights;
(x) all Commercial Tort Claims described on Schedule IV, as such schedule may be
supplemented from time to time;
(xi) all Fixtures and other Goods;
(xii) all books and records pertaining to the Article 9 Collateral;
(xiii) all cash and Deposit Accounts; and
(xiv) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing.
(b)  Each Grantor hereby irrevocably authorizes the Collateral Agent (or its
designee) at any time and from time to time to file in any relevant jurisdiction
any initial financing statements with respect to the Article 9 Collateral or any
part thereof and amendments thereto that (i) indicate the Collateral as all
assets of such Grantor or words of similar effect as being of an equal or lesser
scope or with greater detail and (ii) contain the information required by
Article 9 of the Uniform Commercial Code of each applicable jurisdiction for the
filing of any financing statement or amendment, including (A) whether such
Grantor is an organization and, if so, the type of organization and any
organizational identification number issued to such Grantor and (B) in the case
of a financing statement filed as a fixture filing or covering Article 9
Collateral constituting minerals or the like to be extracted or timber to be
cut, a sufficient description of the real property to which such Article 9
Collateral relates.  Each Grantor agrees to provide such information to the
Collateral Agent promptly upon request.

--------------------------------------------------------------------------------

14
The Collateral Agent (or its designee) is further authorized to file with the
United States Patent and Trademark Office or United States Copyright Office (or
any successor office) such documents as may be necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest granted by each Grantor naming any Grantor or the Grantors as
debtors and the Collateral Agent as secured party; provided that the Collateral
Agent shall obtain such Grantor’s written consent (which shall not be
unreasonably withheld) prior to such filings; provided further that no consent
shall be required if an Event of Default shall have occurred and be continuing.
(c)  The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Collateral.
(d)  Notwithstanding anything herein to the contrary, to the extent and for so
long as any asset is an Excluded Asset, in no event shall the security interest
granted hereunder attach to such asset; provided, however, that such security
interest shall immediately attach to, and the Article 9 Collateral shall
immediately include, any such asset (or portion thereof) upon such asset (or
such portion) ceasing to be an Excluded Asset.
SECTION 3.02.  Representations and Warranties.  The Grantors jointly and
severally represent and warrant to the Collateral Agent and the Secured Parties
that:
(a)  Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant the Security Interest
hereunder and has full power and authority to grant to the Collateral Agent, for
the benefit of the Secured Parties, the Security Interest in such Article 9
Collateral pursuant hereto and to execute, deliver and perform its obligations
in accordance with the terms of this Agreement, without the consent or approval
of any other Person other than any consent or approval that has been obtained.
(b)  The Schedules hereto have been duly prepared and completed and the
information set forth therein, including the exact legal name of each Grantor,
is correct and complete as of the Closing Date.  The Uniform Commercial Code
financing statements or other appropriate filings, recordings or registrations
prepared by the Collateral Agent based upon the information provided to the
Collateral Agent in the Schedules hereto for filing in each governmental,
municipal or other office specified in Schedule V hereto (or thereafter
specified by notice from the Borrower to the Collateral Agent after the Closing
Date in the case of filings, recordings or registrations required by
Section 5.10 or 5.11 of the Credit Agreement), are all the filings, recordings
and registrations (other than filings required to be made in the United States
Patent and Trademark Office or the United States Copyright Office in order to
perfect the Security Interest in Article 9 Collateral consisting of Patents,
Trademarks or Copyrights, as applicable) that are necessary to publish notice of
and protect the validity of and to establish a legal, valid and perfected
security interest in favor of the Collateral Agent (for the benefit of the
Secured Parties) in respect of all Article 9 Collateral in which the Security
Interest may be perfected by filing, recording or registration in the United
States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements.

--------------------------------------------------------------------------------

15
(c)  The Security Interest constitutes (i) a legal and valid security interest
in all the Article 9 Collateral securing the payment and performance of the
Secured Obligations, (ii) subject to the filings described in Section 3.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) a
security interest that shall be perfected in all Article 9 Collateral in which a
security interest may be perfected upon the receipt and recording of a security
agreement with the United States Patent and Trademark Office or the United
States Copyright Office.  The Security Interest is and shall be prior to any
other Lien on any of the Article 9 Collateral, other than Permitted Encumbrances
that have priority as a matter of law and Liens expressly permitted to be prior
to the Security Interest pursuant to Section 6.02 of the Credit Agreement.
(d)  The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Permitted Encumbrances and Liens expressly permitted pursuant
to Section 6.02 of the Credit Agreement.  None of the Grantors has filed or
consented to the filing of (i) any financing statement or analogous document
under the Uniform Commercial Code or any other applicable laws covering any
Article 9 Collateral, (ii) any assignment in which any Grantor assigns any
Collateral or any security agreement or similar instrument covering any
Article 9 Collateral with the United States Patent and Trademark Office or the
United States Copyright Office or (iii) any assignment in which any Grantor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for Liens expressly permitted pursuant to the Loan Documents or
Section 6.02 of the Credit Agreement.
SECTION 3.03.  Covenants.  (a)  Each Grantor agrees to maintain, at its own cost
and expense, such complete and accurate records with respect to the Article 9
Collateral owned by it as is consistent with its current practices and in
accordance with such prudent and standard practices used in industries that are
the same as or similar to those in which such Grantor is engaged.
(b)  Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including the payment of any fees
and taxes required in connection with the execution and delivery of this
Agreement, the granting of the Security Interest and the filing and recording of
any financing statements or other documents in connection herewith or
therewith.  If any amount payable under or in connection with any of the
Article 9 Collateral shall be or become evidenced by any promissory note or
other instrument, such note or instrument shall be immediately pledged and
promptly delivered to the Collateral Agent, duly endorsed in a manner
satisfactory to the Collateral Agent.

--------------------------------------------------------------------------------

16
(c)  None of the Grantors shall make or permit to be made an assignment, pledge
or hypothecation of any Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as permitted by the Credit
Agreement.  None of the Grantors shall make or permit to be made any transfer of
the Article 9 Collateral and each Grantor shall remain at all times in
possession of the Article 9 Collateral owned by it, except that unless and until
the Collateral Agent shall notify the Grantors that an Event of Default shall
have occurred and be continuing and that during the continuance thereof the
Grantors shall not sell, convey, lease, assign, transfer or otherwise dispose of
any Article 9 Collateral (which notice may be given by telephone if promptly
confirmed in writing), the Grantors may use and dispose of the Article 9
Collateral in any lawful manner not inconsistent with the provisions of this
Agreement, the Credit Agreement or any other Loan Document.
(d)  The Grantors, at their own expense, shall maintain or cause to be
maintained insurance in accordance with the requirements set forth in Section
5.05 of the Credit Agreement.
SECTION 3.04.  Other Actions.  In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest, each Grantor agrees, in each case at such Grantor’s own
expense, to take the following actions with respect to the following Article 9
Collateral:
(a) Instruments.  If any Grantor shall at any time hold or acquire any
Instruments, such Grantor shall forthwith endorse, assign and deliver the same
to the Collateral Agent, accompanied by such instruments of transfer or
assignment duly executed in blank as the Collateral Agent may from time to time
reasonably request.
(b)  Investment Property.  Except to the extent otherwise provided in
Article III, if any Grantor shall at any time hold or acquire any certificated
securities, such Grantor shall forthwith endorse, assign and deliver the same to
the Collateral Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Collateral Agent may from time to time specify. 
If any securities issued by any Grantor now or hereafter acquired by any other
Grantor that constitute Pledged Collateral are uncertificated and are issued to
such other Grantor or its nominee directly by the issuer thereof, such issuing
Grantor hereby agrees to promptly notify the Collateral Agent upon the issuance
thereof and (i) agrees to comply with any “instruction” (as defined in Section
8-102 of the New York UCC) originated by the Collateral Agent and relating to
such uncertificated securities without further consent by any other Grantor that
owns such uncertificated securities or any other Person and (ii) confirms that
it has not entered into, and agrees that until the termination of the
Transaction Liens in accordance with Section 7.13 it will not enter into, any
agreement with any other Person relating to such uncertificated securities
pursuant to which it has agreed, or will agree, to comply with instructions (as
defined in Section 8-102 of the New York UCC) of such Person (other than in
connection with any Permitted Encumbrance).

--------------------------------------------------------------------------------

17
(c)  Commercial Tort Claims. If any Grantor shall at any time after the date of
this Agreement acquire a Commercial Tort Claim involving a claim in an amount
equal to or greater than $10,000,000, such Grantor shall promptly notify the
Collateral Agent thereof in a writing signed by such Grantor and describing the
details thereof and shall grant to the Collateral Agent in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to the Collateral Agent.
SECTION 3.05.  Covenants Regarding Patent, Trademark and Copyright Collateral. 
(a)  Each Grantor agrees that it will not do any act or knowingly omit to do any
act (and will exercise commercially reasonable efforts to prevent its licensees
from doing any act or omitting to do any act) whereby any Patent that is
material to the conduct of such Grantor’s business may become invalidated or
dedicated to the public, and agrees that it shall continue to use proper
statutory notice in connection with Grantor’s products covered by a Patent in a
manner consistent with past practices in the ordinary course of business.
(b)  Each Grantor (either itself or through its licensees or its sublicensees)
will, for each Trademark material to the conduct of such Grantor’s business,
(i) maintain such Trademark in full force free from any claim of abandonment or
invalidity for non-use, (ii) maintain the quality of products and services
offered under such Trademark, consistent with the quality of such products and
services on the Closing Date, (iii) use statutory notice in a manner consistent
with past practices in the ordinary course of business and (iv) not knowingly
use or knowingly permit the use of such Trademark in violation of any third
party rights.
(c)  Each Grantor (either itself or through its licensees or sublicensees) will,
for each work covered by a Copyright material to the conduct of such Grantor’s
business, continue to publish, reproduce, display, adopt and distribute the work
with statutory notice in a manner consistent with past practices in the ordinary
course of business.
(d)  Each Grantor shall notify the Collateral Agent promptly if it knows or has
reason to know that any Patent, Trademark or Copyright material to the conduct
of its business may become abandoned, lost or dedicated to the public, or of any
materially adverse determination or development (including the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office, United States Copyright Office or any court or
similar office of any country) regarding such Grantor’s ownership of any Patent,
Trademark or Copyright, its right to register the same or its right to keep and
maintain the same.

--------------------------------------------------------------------------------

18
(e)  In the event that any Grantor, either itself or through any agent,
employee, licensee or designee, files an application for any Patent, Trademark,
Copyright or becomes the licensee of an exclusive Copyright License material to
the conduct of its business (or for the registration of any Trademark or
Copyright) with the United States Patent and Trademark Office, United States
Copyright Office or in any other country, such Grantor shall, substantially
contemporaneously with such filing, notify the Collateral Agent, and, upon
request of the Collateral Agent, execute and deliver any and all agreements,
instruments, documents and papers as the Collateral Agent may reasonably request
to evidence the Collateral Agent’s security interest in such Patent, Trademark,
Copyright or exclusive Copyright License.
(f)  Each Grantor will take commercially reasonable steps that are consistent
with its customary practice in any proceeding before the United States Patent
and Trademark Office, United States Copyright Office or in any other country to
maintain and pursue each material application relating to the Patents,
Trademarks and/or Copyrights (and to obtain the relevant grant or registration)
and to maintain each issued Patent and each registration of the Trademarks and
Copyrights that is, in each case, material to the conduct of any Grantor’s
business, including timely filings of applications for renewal, affidavits of
use, affidavits of incontestability and payment of maintenance fees, and, if
consistent with good business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.
(g)  In the event that any Grantor has reason to believe that any Article 9
Collateral consisting of a Patent, Trademark or Copyright material to the
conduct of any Grantor’s business has been or is about to be infringed,
misappropriated or diluted by a third party, such Grantor promptly shall notify
the Collateral Agent and shall, if consistent with good business judgment, sue
for infringement, misappropriation or dilution and to recover any and all
damages for such infringement, misappropriation or dilution, and take such other
actions as are appropriate under the circumstances to protect such Article 9
Collateral.
(h)  Upon the occurrence and during the continuance of an Event of Default, each
Grantor shall use its reasonable efforts to obtain all requisite consents or
approvals by the licensor of each Copyright License, Patent License or Trademark
License to effect the assignment of all such Grantor’s right, title and interest
thereunder to the Collateral Agent or its designee.
SECTION 3.06.  Senior Notes Indentures.  This Agreement and the other Security
Documents (a) are intended not to create a Lien on any Restricted Property to
secure any of the Secured Obligations if and to the extent doing so would
require any of the Senior Notes to be equally and ratably secured and (b) shall
be construed and enforced to give effect to such intention.
SECTION 3.07.  Deposit Accounts and Securities Accounts.  (a)  Within ninety
(90) days after the Closing Date (or such longer period as the Administrative
Agent shall approve, in its sole discretion, in accordance with the definition
of Collateral Requirement), the Grantors shall have Control Agreements executed
and delivered to the Collateral Agent by all depositary banks and securities
intermediaries with which the Grantors maintain Deposit Accounts or Securities
Accounts as of the Closing Date; provided that the Grantors shall not be
required to have Control Agreements executed and delivered for Excluded
Accounts.  Set forth on Schedule VI hereto is a complete and accurate list of
all Deposit Accounts and Securities Accounts (excluding, in each case, any
Excluded Accounts) maintained by each Grantor as of the date of this Agreement,
including the name of the depository bank or securities intermediary, the type
of account and the account number.

--------------------------------------------------------------------------------

19
(b)  No Grantor shall open any additional Deposit Account or Securities Account
(in each case, other than an Excluded Account) after the Closing Date unless
such Grantor shall notify the Collateral Agent thereof and either (i) exercise
commercially reasonable efforts to cause the depositary bank or securities
intermediary, as the case may be, to agree to comply with instructions from the
Collateral Agent to such depositary bank or securities intermediary directing
the disposition of funds or securities from time to time credited to such
Deposit Account or Securities Account, without further consent of such Grantor
or any other Person, pursuant to a Control Agreement reasonably satisfactory to
the Collateral Agent and the Borrower, or (ii) arrange for the Collateral Agent
to become the customer of the depositary bank or securities intermediary with
respect to the Deposit Account or Securities Account, with the Grantor being
permitted, only with the consent of the Collateral Agent, to exercise rights to
withdraw funds from such Deposit Account or sell or otherwise dispose in any way
of securities from such Securities Account.  In the event that the applicable
Grantor is unable, after the use of commercially reasonable efforts, to comply
with clause (i) above in respect of any Deposit Account or Securities Account,
such Grantor will exercise commercially reasonable efforts to cause such Deposit
Account or Securities Account to be transferred to a depositary bank or
securities intermediary that will satisfy the requirements under the foregoing
sentence to the extent that such transfer would not be unduly burdensome to the
cash management needs or arrangements of any Grantor or the Parent.  The
Collateral Agent agrees with each Grantor that the Collateral Agent shall not
give any such instructions or withhold any withdrawal or sale rights from any
Grantor unless an Event of Default has occurred and is continuing, or, after
giving effect to any such withdrawal or sale, would occur.
ARTICLE IV

Remedies
SECTION 4.01.  Remedies Upon Default.  Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any or all of the following
actions at the same or different times:  (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Grantors to the Collateral Agent or to
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or nonexclusive basis, any such Article 9 Collateral throughout the
world on such terms and conditions and in such manner as the Collateral Agent
shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers cannot be obtained) and (b) with or
without legal process and with or without prior notice or demand for
performance, to take possession of the Article 9 Collateral and without
liability for trespass to enter any premises where the Article 9 Collateral may
be located for the purpose of taking possession of or removing the Article 9
Collateral and, generally, to exercise any and all rights afforded to a secured
party under the Uniform Commercial Code or other applicable law.  Without
limiting the generality of the foregoing, each Grantor agrees that the
Collateral Agent shall have the right, subject to the mandatory requirements of
applicable law, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate.  The Collateral Agent shall be
authorized at any such sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to Persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold.  Each such purchaser at any sale of Collateral shall hold
the property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal that such Grantor now has or may at any
time in the future have under any rule of law or statute now existing or
hereafter enacted.

--------------------------------------------------------------------------------

20
The Collateral Agent shall give the applicable Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral.  Such notice,
in the case of a public sale, shall state the time and place for such sale and,
in the case of a sale at a broker’s board or on a securities exchange, shall
state the board or exchange at which such sale is to be made and the day on
which the Collateral, or portion thereof, will first be offered for sale at such
board or exchange.  Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Collateral
Agent may fix and state in the notice (if any) of such sale.  At any such sale,
the Collateral, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Collateral Agent may (in its sole and
absolute discretion) determine.  The Collateral Agent shall not be obligated to
make any sale of any Collateral if it shall determine not to do so, regardless
of the fact that notice of sale of such Collateral shall have been given.  The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned.  In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent and the other Secured Parties shall not incur any liability in
case any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in case of any such failure, such Collateral may be sold
again upon like notice.  At any public (or, to the extent permitted by law,
private) sale made pursuant to this Agreement, any Secured Party may bid for or
purchase, free (to the extent permitted by law) from any right of redemption,
stay, valuation or appraisal on the part of any Grantor (all said rights being
also hereby waived and released to the extent permitted by law), the Collateral
or any part thereof offered for sale.  For purposes hereof, a written agreement
to purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Collateral Agent shall be free to carry out such sale pursuant to
such agreement and no Grantor shall be entitled to the return of the Collateral
or any portion thereof subject thereto, notwithstanding the fact that after the
Collateral Agent shall have entered into such an agreement all Events of Default
shall have been remedied and the Secured Obligations paid in full.  As an
alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver.  Any sale pursuant to
the provisions of this Section 4.01 shall be deemed to conform to the
commercially reasonable standards as provided in Section 9-610(b) of the
New York UCC or its equivalent in other jurisdictions.
In the event of a foreclosure or other exercise of remedies against the
Collateral by the Collateral Agent on any of the Collateral pursuant to a public
or private sale or other disposition, the Collateral Agent may be the purchaser
or licensor of any or all of such Collateral at any such sale or other
disposition, and the Collateral Agent, as agent for and representative of the
Secured Parties (but not any Secured Party or Secured Parties in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale, to use and apply any of the Secured
Obligations as a credit on account of the purchase price for any Collateral
payable by the Collateral Agent on behalf of the Secured Parties at such sale or
other disposition.

--------------------------------------------------------------------------------

21
SECTION 4.02.  Application of Proceeds.  (a)  The Collateral Agent shall apply
the proceeds of any collection, sale or other realization upon any Collateral,
which for such purposes shall include any assets of any Loan Party upon which a
Lien is granted pursuant to any other Security Document to secure any Secured
Obligations, hereunder or under any other Security Document, including any
Collateral consisting of cash, as follows:
FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent or the Collateral Agent in connection with such collection, sale or
realization or otherwise in connection with this Agreement, any other Loan
Document or any of the Secured Obligations, including all court costs and the
fees and expenses of its agents and legal counsel, the repayment of all advances
made by the Administrative Agent or the Collateral Agent hereunder or under any
other Loan Document on behalf of any Grantor and any other costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Loan Document;
SECOND, subject to the provisions of Sections 4.02(b) and (c), to the payment in
full of the Secured Obligations (the amounts so applied to be distributed among
the Secured Parties pro rata in accordance with the amounts of such Secured
Obligations owed to them on the date of any such distribution); and
THIRD, subject to any Intercreditor Agreement in effect at the time, to the
Grantors, their successors or assigns, or as a court of competent jurisdiction
may otherwise direct.
The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.  Upon any sale of Collateral, which for such purposes shall include
any assets of any Loan Party upon which a Lien is granted pursuant to any other
Security Document to secure any Secured Obligations, by the Collateral Agent
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the Collateral Agent or of the officer making the
sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral, which for such purposes shall include any assets of any Loan Party
upon which a Lien is granted pursuant to any other Security Document to secure
any Secured Obligations, so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

--------------------------------------------------------------------------------

22
(b) Notwithstanding any provision of this Agreement or any other Security
Document to the contrary, if and to the extent that, on any distribution date,
any proceeds of any collection or sale of Collateral, which for such purposes
shall include any assets of any Loan Party upon which a Lien is granted pursuant
to any other Security Document to secure any Secured Obligations, hereunder or
under any other Security Document constitute proceeds of Restricted Property,
then such proceeds, when distributed pursuant to clause Second of Section
4.02(a), shall be applied (i) first, to the payment in full of the Secured
Obligations that are Unrestricted Secured Obligations (the amounts so applied to
be distributed among the Secured Parties pro rata in accordance with the amounts
of such Secured Obligations owed to them on the date of any such distribution),
and (ii) second, to the payment in full of the other Secured Obligations (the
amounts so applied to be distributed among the Secured Parties pro rata in
accordance the amounts of such Secured Obligations owed to them on the date of
any such distribution); provided that the aggregate amount of proceeds of
Restricted Property distributed pursuant to clause (ii) above shall not exceed
the Maximum Distribution Amount, and, subject to any Intercreditor Agreement in
effect at the time, any excess shall, when distributed, be distributed pursuant
to clause Third of Section 4.02(a).
(c) In making the determinations and allocations required by this Section 4.02,
the Collateral Agent may conclusively rely upon information supplied by the
Administrative Agent or any holder of Secured Obligations as to the amounts of
unpaid principal and interest and other amounts outstanding with respect to the
Secured Obligations, and information supplied by the Parent or the Borrower as
to the Maximum Distribution Amount, and the Collateral Agent shall have no
liability to any of the Secured Parties for actions taken in reliance on such
information, provided that nothing in this sentence shall prevent (i) any Loan
Party from contesting any amounts claimed by any Secured Party in any
information so supplied or (ii) any Secured Party from contesting any amount so
supplied by the Parent or the Borrower.  In addition, for purposes of making the
allocations required by Section 4.02(a) with respect to any amount that is
denominated in any currency other than Dollars, the Collateral Agent shall, on
or prior to the applicable distribution date, convert such amount into an amount
of Dollars based upon the relevant Spot Exchange Rate as of a recent date
specified by the Collateral Agent in its reasonable discretion.  All
distributions made by the Collateral Agent pursuant to Section 4.02(a) shall be
(subject to any non-appealable decree of any court of competent jurisdiction)
final (absent manifest error), and the Collateral Agent shall have no duty to
inquire as to the application by the Administrative Agent of any amounts
distributed to it for distribution to any Secured Parties.

--------------------------------------------------------------------------------

23
SECTION 4.03.  Grant of License to Use Intellectual Property.  For the purpose
of enabling the Collateral Agent to exercise the rights and remedies under this
Agreement at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the Collateral
Agent (to the extent a grant is possible by such Grantor without breaching or
violating any agreement) an irrevocable, nonexclusive license (exercisable
without payment of royalty or other compensation to the Grantors and subject, in
the case of Trademarks, to sufficient rights to quality control and inspection
in favor of such Grantor to avoid the risk of invalidation of such Trademarks
and, in the case of trade secrets, to an obligation of Collateral Agent to take
reasonable steps under the circumstances to keep the trade secrets confidential
to avoid the risk of invalidation of such trade secrets) solely during the
continuation of an Event of Default to use, license or sublicense any of the
Article 9 Collateral consisting of Intellectual Property now owned or hereafter
acquired by such Grantor in preparing for sale, advertising for sale and selling
any Article 9 Collateral, and wherever the same may be located, and including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof.  The use of such license by the Collateral
Agent may be exercised, at the option of the Collateral Agent, only upon the
occurrence and during the continuation of an Event of Default; provided that any
license to any third party, sublicense to any third party or other transaction
entered into by the Collateral Agent in accordance herewith shall be binding
upon the Grantors notwithstanding any subsequent cure of an Event of Default.
SECTION 4.04.  Securities Act.  In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder.  Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same.  Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect.  Each Grantor recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Collateral for their own account, for investment and not
with a view to the distribution or resale thereof, and upon consummation of any
such sale may assign, transfer and deliver to the purchaser or purchasers
thereof the Pledged Collateral so sold.  Each Grantor acknowledges and agrees
that in light of such restrictions and limitations, the Collateral Agent, in its
sole and absolute discretion (a) may proceed to make such a sale whether or not
a registration statement for the purpose of registering such Pledged Collateral
or any part thereof shall have been filed under the Federal Securities Laws and
(b) may approach and negotiate with a limited number of or a single potential
purchaser to effect such sale.  Each Grantor acknowledges and agrees that any
such sale might result in prices and other terms less favorable to the seller
than if such sale were a public sale without such restrictions.  In the event of
any such sale, the Collateral Agent shall incur no responsibility or liability
for selling all or any part of the Pledged Collateral at a price that the
Collateral Agent, in its sole and absolute discretion, may in good faith deem
reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a limited number of or a
single purchaser were approached.  The provisions of this Section 4.04 will
apply notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the
Collateral Agent sells.

--------------------------------------------------------------------------------

24
ARTICLE V

Indemnity, Subrogation, Contribution and Subordination
SECTION 5.01.  Indemnity and Subrogation.  In addition to all such rights of
indemnity and subrogation as the Grantors may have under applicable law (but
subject to Section 5.03), the Borrower agrees that in the event any assets of
any Grantor shall be sold pursuant to this Agreement or any other Security
Document to satisfy in whole or in part an obligation owed to any Secured Party,
the Borrower shall indemnify such Grantor in an amount equal to the greater of
the book value or the fair market value of the assets so sold.
SECTION 5.02.  Contribution and Subrogation.  Each Grantor (a “Contributing
Party”) agrees (subject to Section 5.03) that, in the event any assets of any
other Grantor shall be sold pursuant to any Security Document to satisfy any
Secured Obligation owed to any Secured Party and such other Grantor (the
“Claiming Party”) shall not have been fully indemnified by the Borrower as
provided in Section 5.01, the Contributing Party shall indemnify the Claiming
Party in an amount (the “Indemnified Amount”) equal to the greater of the book
value or the fair market value of such assets multiplied by a fraction of which
the numerator shall be the net worth of the Contributing Party on the Closing
Date, and the denominator shall be the aggregate net worth of all the Grantors
on the Closing Date (or, in the case of any Grantor becoming a party hereto
after the Closing Date, pursuant to Section 7.14, the date of the supplement
hereto executed and delivered by such Grantor).  Any Contributing Party making
any payment to a Claiming Party pursuant to this Section 5.02 shall be
subrogated to the rights of such Claiming Party under Section 5.01 to the extent
of such payment.  Notwithstanding the foregoing, to the extent that any Claiming
Party’s right to indemnification hereunder arises from a payment or sale of
Collateral made to satisfy Secured Obligations constituting Swap Obligations,
only those Contributing Parties for whom such Swap Obligations do not constitute
Excluded Swap Obligations shall indemnify such Claiming Party, with the fraction
set forth in the second preceding sentence being modified as appropriate to
provide for indemnification of the entire Indemnified Amount.
SECTION 5.03.  Subordination.  (a)  Notwithstanding any provision of this
Agreement to the contrary, all rights of the Grantors under Sections 5.01 and
5.02 and all other rights of the Grantors of indemnity, contribution or
subrogation under applicable law or otherwise shall be fully subordinated to the
indefeasible payment in full in cash of the Secured Obligations.  No failure on
the part of the Borrower or any Grantor to make the payments required by
Sections 5.01 and 5.02 (or any other payments required under applicable law or
otherwise) shall in any respect limit the obligations and liabilities of any
Grantor with respect to its obligations hereunder, and each Grantor shall remain
liable for the full amount of the obligations of such Grantor hereunder.
(b)  Each Grantor hereby agrees that all Indebtedness and other monetary
obligations owed by it to, or to it by, any other Grantor or any other
Subsidiary shall be fully subordinated to the indefeasible payment in full in
cash of the Secured Obligations.

--------------------------------------------------------------------------------

25
ARTICLE VI

The Collateral Agent
SECTION 6.01.  Exculpatory Provisions.  (a)  The Collateral Agent shall be
entitled to the same exculpatory provisions as are applicable to the
Administrative Agent pursuant to Article VIII of the Credit Agreement without
limitation of any provision set forth herein.  The Collateral Agent shall not be
responsible in any manner whatsoever for the correctness of any recitals,
statements, representations or warranties herein or in any other Loan Document,
all of which are made solely by the Loan Parties party thereto.  The Collateral
Agent makes no representations as to the value or condition of the Collateral,
which for such purposes shall include any assets of any Loan Party upon which a
Lien is granted pursuant to any other Security Document to secure any Secured
Obligations, or any part thereof, or as to the title of the Loan Parties thereto
or as to the security afforded by this Agreement or any other Security Document,
or as to the validity, execution, enforceability, legality or sufficiency of
this Agreement, the other Security Documents or the Secured Obligations, and the
Collateral Agent shall incur no liability or responsibility in respect of any
such matters.
(b) The Collateral Agent shall not be required to ascertain or inquire as to the
performance by the Loan Parties of any of the covenants or agreements contained
herein, in any other Security Document or in any other Loan Document.  Whenever
it is necessary, or in the opinion of the Collateral Agent advisable, for the
Collateral Agent to ascertain the amount of Secured Obligations then held by any
of the Secured Parties or the amount of any distribution or payment to be made
hereunder, the Collateral Agent may rely on a certificate of such Secured Party
or the Administrative Agent and, if such Secured Party or Administrative Agent,
as applicable, shall not give such information to the Collateral Agent, such
Person (in the sole determination of the Collateral Agent) shall not be entitled
to receive distributions hereunder (in which case distributions to those Persons
who have supplied such information to the Collateral Agent shall be calculated
by the Collateral Agent using, for those Persons who have not supplied such
information, the list then most recently delivered by the Borrower), and the
amount so calculated to be distributed to any Person who fails to give such
information shall be held for such Person until such Person does supply such
information to the Collateral Agent, whereupon on the next distribution the
amount distributable to such Person shall be recalculated using such information
and distributed to it, with any undistributed balance being distributed as
otherwise provided herein.  Nothing in the preceding sentence shall prevent any
Loan Party from contesting any amounts claimed by any Secured Party in any
certificate so supplied.
(c) The Collateral Agent shall be under no obligation or duty to take any
discretionary action or exercise any discretionary powers under this Agreement
or any other Security Document if taking such action (i) would subject the
Collateral Agent to a tax in any jurisdiction where it is not then subject to a
tax or (ii) would require the Collateral Agent to qualify to do business in any
jurisdiction where it is not then so qualified, unless the Collateral Agent
receives security or indemnity satisfactory to it against such tax (or
equivalent liability), or any liability resulting from such qualification, in
each case as results from the taking of such action under this Agreement or any
other Security Document.

--------------------------------------------------------------------------------

26
(d) The Collateral Agent shall have the same rights with respect to any Secured
Obligation held by it as any other Secured Party and may exercise such rights as
though it were not the Collateral Agent hereunder, and may accept deposits from,
lend money to, and generally engage in any kind of banking or trust business
with, any of the Loan Parties as if it were not the Collateral Agent.
(e) The Collateral Agent shall not be liable for any action taken or omitted to
be taken in accordance with this Agreement or the other Security Documents
except for those resulting from its own gross negligence or wilful misconduct.
SECTION 6.02.  Delegation of Duties. The Collateral Agent may execute any of the
powers herein or in any other Security Document and perform any duty hereunder
or under any other Security Document either directly or by or through agents or
attorneys-in-fact.  The exculpatory provisions of this Article VI shall apply to
any such agent or attorney-in-fact and the Related Parties of the Collateral
Agent and any such agent or attorney-in-fact, and shall apply to their
respective activities.  The Collateral Agent and any such agent or
attorney-in-fact shall be entitled to advice of counsel concerning all matters
pertaining to such powers and duties.  The Collateral Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it without gross negligence or wilful misconduct.
SECTION 6.03.  Reliance by Collateral Agent.  (a)  Whenever in the
administration of this Agreement or the other Security Documents the Collateral
Agent shall deem it necessary or desirable that a factual matter be proved or
established by any Loan Party, other Secured Party or other Person in connection
with the Collateral Agent taking, suffering or omitting any action hereunder or
thereunder, such matter (unless other evidence in respect thereof is herein
specifically prescribed) may be deemed to be conclusively proved or established
by a certificate of a responsible officer of the Parent, the Borrower, any other
Loan Party, such other Secured Party or such other Person delivered to the
Collateral Agent, and such certificate shall be full warrant to the Collateral
Agent for any action taken, suffered or omitted in reliance thereon, subject,
however, to the provisions of Section 6.04.
(b)  The Collateral Agent may rely, and shall be fully protected in acting, upon
any resolution, statement, certificate, instrument, opinion, report, notice,
request, consent, order, bond or other paper or document which it has no reason
to believe to be other than genuine and to have been signed or presented by the
proper party or parties or, in the case of cables, faxes, telexes or electronic
communications, to have been sent by the proper party or parties.  In the
absence of its own gross negligence or wilful misconduct, the Collateral Agent
may conclusively rely, as to the truth of the statements and the correctness of
the opinions expressed therein, upon any certificates or opinions furnished to
the Collateral Agent and conforming to the requirements of this Agreement.

--------------------------------------------------------------------------------

27
(c)  The Collateral Agent may consult with counsel (who may be counsel for a
Loan Party), and any opinion of counsel shall be full and complete authorization
and protection in respect of any action taken or suffered by it hereunder or
under any other Security Document in accordance therewith.  The Collateral Agent
shall have the right at any time to seek instructions concerning the
administration of this Agreement and the other Security Documents from any court
of competent jurisdiction.
(d)  Any opinion of counsel may be based, insofar as it relates to factual
matters, upon a certificate of a responsible officer of any Loan Party or
representations made by a responsible officer of any Loan Party in a writing
filed with the Collateral Agent.
SECTION 6.04.  Limitations on Duties of Collateral Agent.  (a)  The Collateral
Agent shall be obligated to perform such duties and only such duties as are
specifically set forth in this Agreement and the other Security Documents. 
Without limiting the generality of the foregoing, the Collateral Agent (a) shall
not be subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, and (b) shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by any other Loan Document that the Collateral Agent is instructed in writing to
exercise.
(b)  Beyond its duties as to the custody thereof expressly provided herein or in
any other Security Document and to account to the Secured Parties and the Loan
Parties for moneys and other property received by it hereunder or under any
other Security Document, the Collateral Agent shall not have any duty to the
Loan Parties or to the Secured Parties as to any Collateral in its possession or
control of any of its agents or nominees, or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto.
SECTION 6.05.  Resignation of the Collateral Agent.  The Collateral Agent may
resign and a successor Collateral Agent may be appointed in the manner set forth
in Article VIII of the Credit Agreement.

--------------------------------------------------------------------------------

28
SECTION 6.06.  Merger of the Collateral Agent.  Any Person into which the
Collateral Agent may be merged, or with which it may be consolidated, or any
Person resulting from any merger or consolidation to which the Collateral Agent
shall be a party, shall be the Collateral Agent under this Agreement and the
other Security Documents without the execution or filing of any paper or any
further act on the part of the parties hereto.
SECTION 6.07.  Co-Collateral Agents; Separate Collateral Agents.  (a)  If at any
time or times it shall be necessary or prudent in order to conform to any law of
any jurisdiction in which any of the Collateral, which for such purposes shall
include any assets of any Loan Party upon which a Lien is granted pursuant to
any other Security Document to secure any Secured Obligations, shall be located,
or to avoid any violation of law or imposition on the Collateral Agent of taxes
by such jurisdiction not otherwise imposed on the Collateral Agent, or the
Collateral Agent shall be advised by counsel, satisfactory to it, that it is
necessary or prudent in the interest of any of the Secured Parties, or the
Collateral Agent shall deem it desirable for its own protection in the
performance of its duties hereunder or under any other Security Document, the
Collateral Agent and any other Loan Party requested by the Collateral Agent
shall execute and deliver all instruments and agreements necessary or proper to
constitute another bank or trust company, or one or more other Persons approved
by the Collateral Agent and (except if an Event of Default shall have occurred
and be continuing) the Borrower (which consent shall not be unreasonably
withheld), either to act as co-collateral agent or co-collateral agents of all
or any of the Collateral, which for such purposes shall include any assets of
any Loan Party upon which a Lien is granted pursuant to any other Security
Document to secure any Secured Obligations, under this Agreement or under any of
the other Security Documents, jointly with the Collateral Agent originally named
herein or therein or any successor Collateral Agent, or to act as separate
collateral agent or collateral agents of any of the Collateral, which for such
purposes shall include any assets of any Loan Party upon which a Lien is granted
pursuant to any other Security Document to secure any Secured Obligations.  If
the Borrower or any other Loan Party so requested by the Collateral Agent shall
not have joined in the execution of such instruments and agreements within 10
days after it receives a written request from the Collateral Agent to do so, or
if an Event of Default shall have occurred and be continuing, the Collateral
Agent may act under the foregoing provisions of this Section 6.07(a) without the
concurrence of such Loan Parties and execute and deliver such instruments and
agreements on behalf of such Loan Parties.  Each of the Loan Parties hereby
appoints the Collateral Agent as its agent and attorney to act for it under the
foregoing provisions of this Section 6.07(a) in either of such contingencies.
(b)  Every separate collateral agent and every co-collateral agent, other than
any successor Collateral Agent appointed pursuant to Section 6.05, shall, to the
extent permitted by law, be appointed and act and be such, subject to the
following provisions and conditions:
(i) all rights, powers, duties and obligations conferred upon the Collateral
Agent in respect of the custody, control and management of moneys, papers or
securities shall be exercised solely by the Collateral Agent or any agent
appointed by the Collateral Agent;

--------------------------------------------------------------------------------

29
(ii) all rights, powers, duties and obligations conferred or imposed upon the
Collateral Agent hereunder and under the relevant other Security Documents shall
be conferred or imposed and exercised or performed by the Collateral Agent and
such separate collateral agent or separate collateral agents or co-collateral
agent or co-collateral agents, jointly, as shall be provided in the instrument
appointing such separate collateral agent or separate collateral agents or
co-collateral agent or co-collateral agents, except to the extent that under any
law of any jurisdiction in which any particular act or acts are to be performed
the Collateral Agent shall be incompetent or unqualified to perform such act or
acts, or unless the performance of such act or acts would result in the
imposition of any tax on the Collateral Agent which would not be imposed absent
such joint act or acts, in which event such rights, powers, duties and
obligations shall be exercised and performed by such separate collateral agent
or separate collateral agents or co-collateral agent or co-collateral agents;
(iii) no power given hereby or by the relevant other Security Documents to, or
which is provided herein or therein may be exercised by, any such co-collateral
agent or co-collateral agents or separate collateral agent or separate
collateral agents shall be exercised hereunder or thereunder by such
co-collateral agent or co-collateral agents or separate collateral agent or
separate collateral agents except jointly with, or with the consent in writing
of, the Collateral Agent, anything contained herein to the contrary
notwithstanding;
(iv) no collateral agent hereunder shall be personally liable by reason of any
act or omission of any other collateral agent hereunder; and
(v) the Borrower and the Collateral Agent, at any time by an instrument in
writing executed by them jointly, may accept the resignation of or remove any
such separate collateral agent or co-collateral agent and, in that case by an
instrument in writing executed by them jointly, may appoint a successor to such
separate collateral agent or co-collateral agent, as the case may be, anything
contained herein to the contrary notwithstanding.  If the Borrower shall not
have joined in the execution of any such instrument within 10 days after it
receives a written request from the Collateral Agent to do so, or if an Event of
Default shall have occurred and be continuing, the Collateral Agent shall have
the power to accept the resignation of or remove any such separate collateral
agent or co-collateral agent and to appoint a successor without the concurrence
of the Borrower, the Borrower hereby appointing the Collateral Agent its agent
and attorney to act for it in such connection in such contingency.  If the
Collateral Agent shall have appointed a separate collateral agent or separate
collateral agents or co-collateral agent or co-collateral agents as above
provided, the Collateral Agent may at any time, by an instrument in writing,
accept the resignation of or remove any such separate collateral agent or
co-collateral agent and the successor to any such separate collateral agent or
co-collateral agent shall be appointed by the Borrower and the Collateral Agent,
or by the Collateral Agent alone pursuant to this Section 6.07(b).

--------------------------------------------------------------------------------

30
SECTION 6.08.  Representatives of Secured Parties.  If requested by the
Collateral Agent, any Person which shall be designated as the duly authorized
representative of one or more Secured Parties to act as such in connection with
any matters pertaining to this Agreement or the Collateral, which for such
purposes shall include any assets of any Loan Party upon which a Lien is granted
pursuant to any other Security Document to secure any Secured Obligations, shall
present to the Collateral Agent such documents, including opinions of counsel,
as the Collateral Agent may reasonably require, in order to demonstrate to the
Collateral Agent the authority of such Person to act as the representative of
such Secured Parties.
SECTION 6.09.  Consent and Agreement by Secured Parties.  By acceptance of the
benefits of the Security Documents, each Secured Party shall be deemed
irrevocably (i) to consent to the appointment of the Collateral Agent as its
agent hereunder and under the Security Documents, (ii) to confirm that the
Collateral Agent shall have the authority to act as the exclusive agent of such
Secured Party for enforcement of any provisions of this Agreement and the
Security Documents against any Loan Party or the exercise of remedies hereunder
or thereunder, (iii) to agree that such Secured Party shall not take any action
to enforce any provisions of this Agreement or any Security Document against any
Loan Party or to exercise any remedy hereunder or thereunder and (iv) to agree
to be bound by the terms of this Agreement, the other Security Documents and any
Intercreditor Agreement.
ARTICLE VII

Miscellaneous
SECTION 7.01.  Notices.  All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement.  All communications and notices hereunder
to any Subsidiary Party shall be given to it in care of the Parent as provided
in Section 9.01 of the Credit Agreement.

--------------------------------------------------------------------------------

31
SECTION 7.02.  Waivers; Amendment.  (a)  No failure or delay by the Collateral
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Collateral Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 7.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan or the
issuance, amendment, renewal or extension of a Letter of Credit shall not be
construed as a waiver of any Default or any Event of Default, regardless of
whether the Collateral Agent, any Lender or any Issuing Bank may have had notice
or knowledge of such Default or an Event of Default at the time.  No notice or
demand on any Loan Party in any case shall entitle any Loan Party to any other
or further notice or demand in similar or other circumstances.
(b)  Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement.
SECTION 7.03.  Collateral Agent’s Fees and Expenses; Indemnification.  (a)  The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its reasonable expenses incurred hereunder as provided in
Section 9.03 of the Credit Agreement, and any reasonable and documented
out-of-pocket expenses incurred by the Collateral Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Collateral Agent (and any local counsel that the Collateral Agent determines to
be appropriate in connection with matters affected by laws other than those of
the State of New York), in connection with the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated).
(b)  Without limitation of the Borrower’s indemnification obligations under the
Credit Agreement or the other Loan Documents, each Grantor jointly and severally
agrees to indemnify the Collateral Agent and the other Indemnitees (as defined
in Section 9.03 of the Credit Agreement) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of, the execution, delivery
or performance of this Agreement or any claim, litigation, investigation or
proceeding relating to any agreement or instrument contemplated hereby, or to
the Collateral, which for such purposes shall include any assets of any Loan
Party upon which a Lien is granted pursuant to any other Security Document to
secure any Secured Obligations, whether or not any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted (A) from the bad faith, gross
negligence or wilful misconduct of such Indemnitee or any of its directors,
trustees, officers or employees or (B) from a material breach of its obligations
under the Credit Agreement or this Agreement or (y) result from a proceeding
that does not involve an act or omission by the Parent, the Borrower or any of
their respective Affiliates or equityholders or its or their respective
partners, members, directors, officers, employees or agents and that is brought
by an Indemnitee against any other Indemnitee (other than a proceeding that is
brought against the Administrative Agent or the Collateral Agent (or any holder
of any other title or role) in its capacity or in fulfilling its role as an
agent hereunder or any similar role with respect to the Indebtedness incurred or
to be incurred under the Credit Agreement).

--------------------------------------------------------------------------------

32
(c)  Any amounts payable hereunder, including as provided in Section 7.03(a) or
7.03(b), shall be additional Secured Obligations secured hereby and by the other
Security Documents. The provisions of this Section 7.03 shall remain operative
and in full force and effect regardless of the termination of this Agreement or
any other Loan Document, the consummation of the transactions contemplated
hereby or thereby, the repayment of any of the Secured Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the Collateral
Agent or any other Secured Party.  All amounts due under this Section 7.03 shall
be payable promptly after written demand therefor.
SECTION 7.04.  Successors and Assigns.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
SECTION 7.05.  Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Collateral Agent, the Lenders and the Issuing Banks
and shall survive the execution and delivery of the Loan Documents and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by or on behalf of the Collateral Agent, any Lender or any
Issuing Bank or on its behalf and notwithstanding that the Collateral Agent, any
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any Loan Document is executed
and delivered or any credit is extended under the Credit Agreement, and shall
continue in full force and effect as long as the principal of or any accrued
interest on any Loan or any fee or any other amount payable under any Loan
Document is outstanding and unpaid or any Letter of Credit is outstanding and so
long as the Commitments have not expired or terminated.
SECTION 7.06.  Counterparts; Effectiveness; Several Agreement.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract.  Delivery of an executed
signature page to this Agreement by facsimile transmission or by electronic
means (e.g., .pdf file) shall be as effective as delivery of a manually signed
counterpart of this Agreement.  This Agreement shall become effective as to any
Loan Party when a counterpart hereof executed on behalf of such Loan Party shall
have been delivered to the Collateral Agent and a counterpart hereof shall have
been executed on behalf of the Collateral Agent, and thereafter shall be binding
upon such Loan Party and the Collateral Agent and their respective permitted
successors and assigns, and shall inure to the benefit of such Loan Party, the
Collateral Agent and the other Secured Parties and their respective successors
and assigns, except that no Loan Party shall have the right to assign or
transfer its rights or obligations hereunder or any interest herein or in the
Collateral (and any such assignment or transfer shall be void) except as
expressly contemplated by this Agreement or the Credit Agreement.  This
Agreement shall be construed as a separate agreement with respect to each Loan
Party and may be amended, modified, supplemented, waived or released with
respect to any Loan Party without the approval of any other Loan Party and
without affecting the obligations of any other Loan Party hereunder.

--------------------------------------------------------------------------------

33
SECTION 7.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 7.08.  Right of Set-Off.  Upon the occurrence and during the continuance
of an Event of Default, and provided that the Loans shall have become or shall
have been declared due and payable pursuant to the provisions of Article VII of
the Credit Agreement, each Lender, each Issuing Bank and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Issuing Bank, or by such
an Affiliate, to or for the credit or the account of any Subsidiary Party
against any of and all the obligations of such Subsidiary Party now or hereafter
existing under this Agreement owed to such Lender or Issuing Bank, irrespective
of whether or not such Lender or Issuing Bank shall have made any demand under
this Agreement and although such obligations may be unmatured.  Each Lender and
each Issuing Bank agrees to promptly notify the Parent and the Borrower after
any such set-off and application; provided that the failure of any Lender or
Issuing Bank to so notify the Parent and the Borrower shall not affect the
validity of any such set-off and application.  The rights of each Lender and
Issuing Bank, and each of their respective Affiliates, under this Section 7.08
are in addition to other rights and remedies (including other rights of set-off)
which such Lender or Issuing Bank, and each of their respective Affiliates, may
have.
SECTION 7.09.  Governing Law; Jurisdiction; Consent to Service of Process.  (a) 
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(b)  Each of the Loan Parties hereby irrevocably and unconditionally agrees that
it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, the Collateral Agent, any Lender,
any Issuing Bank or any Related Party of any of the foregoing in any way
relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, and
hereby irrevocably and unconditionally submits, for itself and its property, to
the jurisdiction of such courts in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action,
litigation or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Collateral Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Grantor or any other Loan Party or any of their respective
properties in the courts of any jurisdiction.

--------------------------------------------------------------------------------

34
(c)  Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section 7.09.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.
(d)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 7.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.10.
SECTION 7.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 7.12.  Security Interest Absolute.  All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement or any other Loan Document, any agreement
with respect to any of the Secured Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Secured
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the Secured
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the Secured
Obligations or this Agreement.

--------------------------------------------------------------------------------

35
SECTION 7.13.  Termination or Release.  (a)  This Agreement, the Security
Interest and all other security interests granted hereby shall automatically
terminate when all the Credit Agreement Obligations (other than contingent
obligations for indemnification, expense reimbursement, tax gross up or yield
protection as to which no claim has been made) have been indefeasibly paid in
full and the Lenders have no further commitment to lend under the Credit
Agreement, the LC Exposure has been reduced to zero, the Issuing Banks have no
further obligations to issue Letters of Credit under the Credit Agreement and
there are no Letters of Credit outstanding  or all outstanding Letters of Credit
shall have been cash collateralized or back-stopped, in each case in a manner
satisfactory to the applicable Issuing Bank (and there are no unreimbursed
disbursements in respect of Letters of Credit).
(b)  A Subsidiary Party shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction or
related series of transactions permitted by or required under the Credit
Agreement and the other Loan Documents as a result of which such Subsidiary
Party ceases to be a Subsidiary of the Parent (including as a result of the
liquidation or dissolution of such Subsidiary Party or a merger or consolidation
of such Subsidiary Party and another Subsidiary where the surviving Person is
not and is not required by the Loan Documents to become a Grantor, in each case
in accordance with the terms of the Credit Agreement) or becomes an Excluded
Subsidiary; provided that the Required Lenders shall have consented to such
transaction (if and only to the extent required by the Credit Agreement) and the
terms of such consent did not provide otherwise.
(c)  The security interest in any Collateral shall be automatically released
upon (i) any sale or other transfer by any Grantor of such Collateral that is
permitted under the Credit Agreement to a transferee that is not a Grantor or
(ii) the effectiveness of any written consent required under Section 9.02 of the
Credit Agreement to the release of the security interest granted hereby in such
Collateral (or if later, the date such release is permitted to occur pursuant to
such consent).  Any Transaction Lien shall automatically be released if such
property subject to such Transaction Lien becomes an Excluded Asset.
(d)  Upon satisfaction of the Optional Release Conditions set forth in Section
9.17 of the Credit Agreement, the Transaction Liens shall automatically be
released on the Optional Release Date.
(e)  In connection with any termination or release pursuant to paragraph (a),
(b), (c) or (d), the Collateral Agent shall execute and deliver to any Grantor,
at such Grantor’s expense, all documents that such Grantor shall reasonably
request to evidence such termination or release.  Any execution and delivery of
documents pursuant to this Section 7.13 shall be without recourse to or warranty
by the Collateral Agent.

--------------------------------------------------------------------------------

36
SECTION 7.14.  Additional Subsidiaries.  Pursuant to Section 5.09 of the Credit
Agreement, each Subsidiary Loan Party that was not in existence or not a
Subsidiary Loan Party on the Closing Date is required to enter into this
Agreement as a Subsidiary Party upon becoming a Subsidiary Loan Party (including
upon redesignation of any Unrestricted Subsidiary as a Restricted Subsidiary or
upon any Excluded Subsidiary ceasing to constitute an Excluded Subsidiary). 
Upon the execution and delivery by the Collateral Agent and a Restricted
Subsidiary of an instrument in the form of Exhibit I hereto (or any other form
approved by the Administrative Agent), such Restricted Subsidiary shall become a
Subsidiary Party and a Grantor hereunder with the same force and effect as if
originally named as a Subsidiary Party herein.  The execution and delivery of
any such instrument shall not require the consent of any other Loan Party
hereunder.  The rights and obligations of each Loan Party hereunder shall remain
in full force and effect notwithstanding the addition of any new Subsidiary
Party as a party to this Agreement.
SECTION 7.15.  Collateral Agent Appointed Attorney-in-Fact.  Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest.  Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of such Grantor (a) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Collateral or any
part thereof; (b) to demand, collect, receive payment of, give receipt for and
give discharges and releases of all or any of the Collateral; (c) to sign the
name of any Grantor on any invoice or bill of lading relating to any of the
Collateral; (d) to send verifications of Accounts to any Account Debtor; (e) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral; (f) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral; (g) to notify, or
to require any Grantor to notify, Account Debtors to make payment directly to
the Collateral Agent; and (h) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Collateral Agent were the
absolute owner of the Collateral for all purposes; provided that nothing herein
contained shall be construed as requiring or obligating the Collateral Agent to
make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Collateral Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby.  The Collateral Agent and the other Secured Parties shall be
accountable only for amounts actually received as a result of the exercise of
the powers granted to them herein, and neither they nor their Related Parties
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence or wilful misconduct (as determined by a
court of competent jurisdiction in a final and nonappealable judgment).
[Remainder of page intentionally left blank]
 
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.



 
AMERICAN AXLE & MANUFACTURING HOLDINGS, INC. 
 
 
 
 
 
 
 
By
/s/ Shannon J. Curry
 
 
 
Name:
Shannon J. Curry
 
 
 
Title:
Treasurer
 
 
 
 
 
 
 
 
 
 
 
 
AMERICAN AXLE & MANUFACTURING, INC.
 
 
 
 
 
 
 
By
/s/ Shannon J. Curry
 
 
 
Name:
Shannon J. Curry
 
    Title: Treasurer   

 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
AAM INTERNATIONAL HOLDINGS, INC.
 
 
 
 
 
 
 
By
/s/ Shannon J. Curry
 
 
 
Name:
Shannon J. Curry
 
 
 
Title:
Treasurer
 
 
 
 
 
 
 
AUBURN HILLS MANUFACTURING, INC.
              By /s/ Shannon J. Curry       Name: Shannon J. Curry       Title:
Treasurer               
OXFORD FORGE, INC.
              By /s/ Shannon J. Curry       Name: Shannon J. Curry       Title:
Treasurer              
COLFOR MANUFACTURING, INC.
              By /s/ Shannon J. Curry       Name: Shannon J. Curry       Title:
Treasurer               
MSP INDUSTRIES CORPORATION
              By
/s/ Shannon J. Curry
      Name: Shannon J. Curry       Title: Treasurer             


 
 
 
 
 

--------------------------------------------------------------------------------

 
 
ACCUGEAR, INC..
 
 
 
 
 
 
 
By
/s/ Shannon J. Curry
 
 
 
Name:
Shannon J. Curry
 
 
 
Title:
Treasurer
 
 
 
 
 
 
 
GREDE WISCONSIN SUBSIDIARIES LLC
              By /s/ Christopher J. May       Name: Christopher J. May      
Title: Authorized Signatory, Vice President & Chief Financial Officer          
   
CLOYES GEAR AND PRODUCTS INC.
              By /s/ Shannon J. Curry       Name: Shannon J. Curry       Title:
Authorized Signatory & Treasurer            

 
 
 



































--------------------------------------------------------------------------------

 
METALDYNE PERFORMANCE
GROUP INC.
MPG HOLDCO I INC.
METALDYNE BSM, LLC
METALDYNE M&A BLUFFTON,
LLC
METALDYNEPOWERTRAIN
COMPONENTS, INC.
METALDYNE SINTERED
RIDGWAY, LLC
METALDYNE SINTERFORGED
PRODUCTS, LLC
PUNCHCRAFT MACHINING AND
TOOLING, LLC
HHI FORMTECH, LLC
JERNBERG INDUSTRIES, LLC
IMPACT FORGE GROUP, LLC
ASP HHI HOLDINGS, INC.
ASP HHI INTERMEDIATE
HOLDINGS, INC.
ASP HHI INTERMEDIATE
HOLDINGS II, INC.
ASP HHI ACQUISITION CO., INC.
FORGING HOLDINGS, LLC
HEPHAESTUS HOLDINGS, LLC
HHI FORMTECH HOLDINGS, LLC
HHI FORGING, LLC
GEARING HOLDINGS, LLC
CLOYES GEAR HOLDINGS, LLC
JERNBERG HOLDINGS, LLC
IMPACT FORGE HOLDINGS, LLC
ASP MD HOLDINGS, INC.
ASP MD INTERMEDIATE
HOLDINGS, INC.
ASP MD INTERMEDIATE
HOLDINGS II, INC.
MD INVESTORS CORPORATION
METALDYNE, LLC
GEAR DESIGN AND
MANUFACTURING, LLC
              By /s/ Shannon J. Curry       Name: Shannon J. Curry       Title:
Authorized Signatory            

 

--------------------------------------------------------------------------------

         
JPMORGAN CHASE BANK, N.A.,
as Collateral Agent
              By /s/ Richard W. Duker       Name: Richard W. Duker       Title:
Managing Director            

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------